Citation Nr: 1409417	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition of the feet.  

2.  Entitlement to service connection for a skin condition of the feet.  

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for hearing loss.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow. 

6.  Entitlement to service connection for generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow. 

7.  Entitlement to service connection for a sinus disorder, to include nasal polyps.  

8.  Entitlement to service connection for disorders of the upper and lower gastrointestinal tract, manifested as chest pains.  

9.  Entitlement to service connection for chronic tonsillitis.  

10.  Entitlement to service connection for gynecomastia.  

11.  Entitlement to service connection for residuals of a right eye injury.  

12.  Entitlement to service connection for a heart disability, to include cardiomyopathy, manifested by chest pains.  

13.  Entitlement to an initial disability rating higher than 10 percent for right thumb arthritis.  

14.  Entitlement to an initial disability rating higher than 30 percent for pseudofolliculitis barbae for the period from August 7, 2008, forward.

15.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae for the period from December 6, 2001 to August 7, 2008.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2005, the Veteran testified at a hearing before a VA Hearing Officer at the RO.  In October 2013, he testified via video-conference at a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

The issue of entitlement to service connection for tonsillitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the October 2013 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for gynecomastia, residuals of a right eye injury, cardiomyopathy/ heart disability manifested as chest pains, and entitlement to a disability rating higher than 30 percent for pseudofolliculitis barbae for the period from August 7, 2008, forward.  

2.  In an unappealed October 2000 decision, the RO decided to not reopen previously denied claims of entitlement to service connection for hearing loss and disabilities of the Veteran's joints and feet, on the basis that new and material evidence had not been received with regard to the character of the Veteran's discharge.

3.  Testimony received in February 2002 related to the character of the Veteran's discharge and raises a reasonable possibility of establishing his claims of entitlement to service connection for hearing loss, a skin condition of his feet, and generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow.  

4.  The Veteran has not had a skin disability of either foot contemporaneous to or since he filed his claim of entitlement to service connection.  

5.  The Veteran had no injury or disease of his knees, hips, lower back, left ankle, or elbow during his active service, arthritis did not manifest in any of these joints within one year of separation from active service, and a current disorder of any of these joints was caused by his active service.  

6.  The Veteran's current arthritis of his right ankle did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by his active service.  

7.  The Veteran does not have a current hearing loss disability and had no injury or disease involving his hearing during active service.  

8.  The Veteran's current sinus disorder, to include nasal polyps, did not have onset during active service and was not caused by his active service.  

9.  The Veteran's current disorders of the upper and lower gastrointestinal tract, manifested as chest pains, did not have onset during active service and were not caused by his active service.  

10.  Arthritis of the right thumb has not resulted in unfavorable ankylosis or a gap between the thumb and the fingers of one inch or more when attempting to oppose the thumb to the fingers for any period contemporaneous to and since service connection for arthritis of the right thumb was established.  

11.  Pseudofolliculitis barbae affected 20 percent of exposed areas and resulted in constant itching during the period from December 6, 2001 to August 7, 2008.  

12.  Pseudofolliculitis barbae has not resulted in scars, ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, or exceptional repugnancy, has not required systemic therapy such as corticosteroids or other immunosuppressive drugs, and has not affected more than 40 percent of the entire body or of exposed areas, during any time from contemporaneous to December 6, 2001 to August 7, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for gynecomastia, residuals of a right eye injury, cardiomyopathy/ heart disability manifested as chest pains, and a disability rating higher than 30 percent for pseudofolliculitis barbae for the period from August 7, 2008, forward, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The October 2000 rating decision, that determined that the character of the Veteran's discharge was a bar to VA benefits, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

3.  Evidence added to the record since the October 2000 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hearing loss, a skin disability of the feet, and generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow, and raises a reasonable possibility of substantiating those claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  The criteria for service connection for a skin disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

6.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

7.  The criteria for service connection for a sinus disorder, to include nasal polyps, have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

8.  The criteria for service connection for disorders of the upper and lower gastrointestinal tract, manifested as chest pains, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

9.  The criteria for a disability rating higher than 10 percent for a right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a Diagnostic Codes 5219, 5223, 5228 (2013).  

10.  The criteria for a 30 percent disability rating, but no higher, have been met for pseudofolliculitis barbae for the period from December 6, 2001 to August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7806 (2001 & 2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In February 2007, VA received the Veteran's substantive appeal of the RO's February 2005 denial of service connection for gynecomastia, residuals of a right eye injury, and cardiomyopathy/ heart disability manifested as chest pains, and assignment of an initial noncompensable disability rating for pseudofolliculitis barbae.  In a January 2009 rating decision, the RO awarded a 30 percent disability rating for pseudofolliculitis barbae effective August 7, 2008.  During the hearing before the undersigned, the Veteran, through his representative, testified that he wished to withdraw his appeal as to entitlement to service connection for gynecomastia, residuals of a right eye injury, and cardiomyopathy/ heart disability manifested as chest pains, and entitlement to a disability rating higher than 30 percent for pseudofolliculitis barbae for the period from August 7, 2008, forward.  Board Hearing Transcript (Board T.) at 2-3.  

The Board finds that the Veteran's testimony that he wished to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these issue, and they are dismissed.  



II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2003, April 2004, October 2004, and March 2006.  Additional notice letters were sent in December 2006, March 2012, and July 2012.  Although notice with regard to disability ratings and effective dates was not provided until after the initial adjudication by the RO, since the notice was provided the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has since readjudicated his claims, as recently as in a November 2012 Supplemental Statement of the Case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  None of the notice informed him of the need to reopen previously denied claims.  As the Board here reopens the previously denied claims, the notice defect is harmless error.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  In an April 2010 letter, the Veteran stated that he had never applied for benefits from the Social Security Administration (SSA); hence the RO's failed attempt to obtain relevant SSA records is of no consequence.  Following his testimony in December 2005, the RO sent him a letter in December 2006 requesting that he submit evidence from private practitioners that he had referred to during the hearing.  The letter also provided him with VA authorization for release of evidence forms and informed him that VA would assist him in obtaining evidence from private practitioners.  He did not respond with treatment records or with a request for VA's assistance in obtaining such records.  As such, VA has not failed to meet its duty to assist him in obtaining any such evidence.  

VA provided examinations with regard to the claims of entitlement to service connection for orthopedic disabilities, skin disabilities, gastrointestinal disabilities, and sinusitis in June 2004.  VA provided additional examinations of his thumb in September 2011 and August 2012 and additional examinations of his skin in August 2007 and September 2011.  Those examinations took into account the relevant history as provided in the claims file and through the Veteran's statements, the examination reports include sufficiently detailed descriptions of the disabilities or lack thereof, and include opinions supported by rationale where necessary.  The examinations are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

During the December 2005 hearing, the Veteran asserted that the examiner who examined him in June 2004 did not conduct a proper examination of his feet to determine if he had a skin condition, but rather only determined that he had hammertoes.  December 2005 RO Hearing Transcript (RO T.) at 47-48.  The Board finds that the examiner properly examined him.  The examiner clearly examined his feet as the report indicates that there was no evidence of onychomycosis or tinea pedis and stated that he had bilateral claw toes.  As between the Veteran's assertions of an improper examination and the recorded findings in the examination report, the Board finds the examination report more probative.  The Board can discern no reasonable motivation for the examiner to record the findings if the examiner did not examine his feet to determine if he had a skin condition.  However, the Veteran has a discernible motivation for asserting that the examiner did not properly examine him as he seeks compensation benefits for a skin disability of his feet.  

The Veteran has also contended that an examination of his pseudofolliculitis barbae in 2001 was not adequate because the examiner did not want to touch his face and testified that there were photographs of his face from that time associated with the claims file.  Board T. at 8-9.  Review of the claims file shows that the first examination of this disability was in 2004, not 2001, and there are photographs from 2004 associated with the claims file.  As to whether the examination in 2004 was inadequate, a determination that the does not and need not make in this case, even if it was he has since been examined and the Board has treated his disability as unchanged over the course of the claim and appeal, per his testimony to this effect.  Therefore any defect in the examination is harmless error.  

VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for hearing loss.  There are four elements for consideration in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits.  These four elements are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There are two parts to determining whether the first element is met; first, whether such evidence exists and second, an assessment of legal competency of the evidence.  McLendon, 20 Vet. App. at 81-82.  Neither involves a factual determination of the probative value of the evidence - which involves weight and credibility assessments.  Id.  The second element is a classic factual assessment involving the weighing of facts and as such includes determining whether the claimant's report of in-service injury or disease is credible.  Id. at 83.  There is a low threshold as to the third element.  Id.   The evidence of an indication of an association between an in-service injury or disease and persistent or recurrent symptoms of a present disability need not be competent evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

However, there is a threshold as to the third element.  Examples of the type of evidence that can meet this threshold is medical evidence that suggests a nexus but is too equivocal or lacking in specific to support a decision on the merits or credible evidence of continuity of symptoms such as pain capable of lay observation.  McLendon, 20 Vet. App. at 83.  Another example is that "exposure to 'noise from a rifle range, bombing, artillery fire, trucks and heavy equipment' with credible testimony of ringing in the ears 'ever since service' indicates that a hearing disability may be associated with service."  McLendon, 20 Vet. App. at 83 (quoting Charles v. Principi, 16 Vet. App. 370, 372-74 (2002).

Here, the Board finds that there are two independently sufficient reasons why VA has no duty to provide an examination of the Veteran's hearing in this case.  First, the preponderance of evidence is against a finding that the Veteran incurred a disease or injury of his ears or hearing during service.  Although the Veteran referred to noise from the rifle range as relevant to his claim, it is clear from his testimony that that reference was not a basis for his claim.  Other than his assertion, there is no evidence that he was exposed to unprotected noise on a firing range during service.  He testified at length as to his belief that he now has hearing loss because of contact involved in playing the sports of football and boxing during service.  During service he reported pain in his legs with regard to his football participation but did not report any symptoms involving his ears, or for that matter, any injury to his head.  The Board finds the evidence of record insufficient to establish that his participation in these sports was without appropriate protective equipment.  That he engaged in the sports of football and boxing is not evidence of an in-service injury or disease involving his hearing.  

The preponderance of evidence is also against a finding that the third element specified in McLendon is met in this case.  Unlike the first element, credibility can be considered by the Board in determining whether there is an indication of an association between his service and any current hearing loss that he may experience.  

Here, the Veteran testified that his hearing loss was not all of the sudden but that "certain things happen as you get older in terms of your condition."  Board T. at 18.  Although he has sought treatment for a wide range of other symptoms post-service, the only time hearing difficulty has been raised is in his pursuit of VA monetary benefits.  If he had symptoms of hearing loss for the many years between when he was discharged from service until the present it does not follow that he would have sought treatment for other symptoms but never mentioned hearing loss in a health care context.  Considering this testimony taken together with the lack of any report of hearing loss in a clinical setting, although he did report many other conditions as early as 1994-1995, the Board concludes that there is not credible evidence of continuity of symptoms since service in this case.  The most reasonable interpretation of the Veteran's statements in the context of this third element is that he has no basis for his reports that any hearing loss is due to service.  Even though the threshold for meeting this element is low, there is a threshold and the Veteran's statements do not rise to the threshold.  

During the hearing before the undersigned, the Veteran asserted that his right thumb disability had worsened since his last examination.  Board T. at 14.  VA's duty to provide a more recent examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. See 38 C.F.R. § 3.327(a) (2013).  

In the instant case, the Veteran's mere assertion that his disability has worsened is not evidence indicating a material change in the disability since he was last examined.  He described the thumb disability as causing him to avoid shaking hands with people, using his left hand to turn door knobs, and in general guarding his thumb and experiencing pain on use.  Id. at 14-16.  On examination in August 2012 he was found to have pain and tenderness of his thumb, weakened grip of the right hand when compared to the left, pain on grasping with the right hand, ankylosis, and functional loss in opposing the thumb to the index finger.  These are essentially the same findings as those from examinations in September 2011.  The Board thus finds that the evidence of record is sufficient to rate the disability and his statements taken together with the evidence of record are not evidence of a worsening since VA last examined him.  

During the Board hearing, the undersigned agreed to hold the record open to give the Veteran an opportunity to submit additional evidence to support his claims.  See eg. Board T. at 11, 15, 17, 26, and 33.  He did not submit additional evidence.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection

VA will pay compensation to veterans for disability due to disease contracted or injury incurred in the line of duty in active military service. 38 U.S.C.A. § 1110 (West 2002).  The term "service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service.  38 C.F.R. § 3.303(a) (2013).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection will be presumed for certain specific chronic diseases if manifested to a compensable degree within one year of separation from active service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a); 3.309(a) (2013).  These include arthritis and organic diseases of the nervous system (including sensorineural hearing loss).  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.309(a) (2013).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Veterans Court) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements . . .").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Factors for determining whether lay evidence of a diagnosis or nexus is competent evidence include the complexity involved as to the diagnosis or nexus and whether a diagnosis or nexus can be determined by observation of the five senses and is in the realm of knowledge of a layperson.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  


III.A.  Reopening Prior Finally Denied Claims

Prior to receipt of his current claims, the RO had previously denied claims of entitlement to service connection for hearing loss, disabilities of the joints, and a skin disability of the feet.  Initially, the Board must determine whether these claims may be reopened.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claim, which these were not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no notice of disagreement is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

 New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  

VA first received claims of entitlement to service connection in June 1973.  At that time the Veteran specified that his claims concerned problems of his ears, ankles, and feet, and referred to the year 1968 in connection with those claimed conditions.  Service treatment records document that he sought treatment for athlete's foot, injury of his left ankle, and foot problems and sore leg muscles from playing football in 1969.  Those June 1973 claims are reasonably construed as claims of entitlement to service connection for orthopedic disabilities of his ankles and skin disability of his feet.  In October 1993 VA received a claim of entitlement to service connection for hearing loss and in September 1999 VA received a claim of entitlement to service connection for disability of his joints.  The RO denied those claims on the basis that the character of his discharge was a bar to VA benefits and continued to deny eligibility up to and including in October 2000.  

In the year following notification of the October 2000 decision, VA did not receive a document expressing dissatisfaction or disagreement with the decision or a desire to contest the result and did not receive any evidence relevant to veteran status.  The October 2000 decision is therefore final.  

Although typically not at issue, status as a veteran is a required element of service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus at the time of the last final denial in October 2000, an unestablished fact necessary to substantiate his claims of entitlement to service connection was that he had status as a veteran.  Following a hearing in February 2002, the RO issued an administrative decision in May 2002 determining that his discharge was not a bar to VA benefits.  The Board thus finds that the February 2002 hearing transcript is new and material evidence submitted since the last final denial of service connection for hearing loss, joint disabilities, and a skin disability of his feet.  The evidence raises a reasonable possibility of substantiating his claim, given that the merits of his claim beyond this threshold element have never been reached.  Therefore, the claims must be reopened under the provisions of 38 C.F.R. § 3.156(a).  


III.B.  Skin Condition of the Feet 

During the December 2005 hearing, the Veteran testified that he has chronic athlete's foot and treats it with over the counter products such as foot powder and ointment.  RO T. at 46.  He testified that his athlete's foot never goes away.  Id. at 47.  He testified that his sister asked him why he was itching his feet so much.  Id.  He testified that he did not complain to the examiner in June 2004 about athlete's foot.  Id.  

During the hearing before the undersigned, the Veteran testified that he has had a recurring skin condition of his feet for the last forty years.  Board T. at 10.  He testified that he was treated with some type of cream for the condition during service and that he has since obtained medication over the counter.  Id.  

Service treatment records document that he sought treatment for athlete's foot in April and July 1969.  A November 1970 report of medical examination for the purpose of separation from active service documents that he had a normal clinical evaluation of his feet and skin.  Pseudofolliculitis barbae was noted but no other skin condition.  If the Veteran still had athlete's foot in November 1970, it would follow that the examiner would have noted such on the report because the examiner noted on that report that he had pseudofolliculitis barbae, another skin condition.  The November 1970 examination report is evidence against a finding that he had chronic athlete's foot during service.  



In June 2004, VA provided an examination with regard to the Veteran's claims.  The examiner documented that when asked about athlete's foot, the Veteran reported that he had not had athlete's foot since leaving the military.  He did not have any complaints or symptoms related to tinea pedis.  Physical examination revealed no onycomycosis or tinea pedis.  

VA podiatry notes from December 2009 and later show only that he had elongated nails of his feet.  The visits were for routine foot care.  There are no treatment records showing that the Veteran has complained of athlete's foot.  

The Board has considered the Veteran's testimony that he has a recurring skin condition of his feet for forty years and that he treats it with over the counter products.  However, the Board finds his testimony is inconsistent with his report during the June 2004 examination and inconsistent with the VA treatment records.  Those VA treatment records are comprehensive and tend to show that the Veteran is regularly treated by VA, including in Podiatry Clinic.  The Veteran's own testimony is that he has athlete's foot that never goes away.  If the Veteran had a skin disability of his feet, manifesting any time during since he filed his claim, it is reasonable to expect that it would be mentioned somewhere in those records.  The Board concludes that his statements to the effect that he has athlete's foot, at any time during the appeal period, are not credible as his statements conflict with what he told the examiner in June 2004 and what is found on specific clinical examination of his feet in Podiatry Clinic.  

The Board finds his report during the June 2004 examination and the treatment records since that time to be more probative than his statement that he has had a chronic skin disability of his feet.  As the preponderance of evidence tends to show that he has not had a skin disability of his feet at any time contemporaneous to or since he filed his claim the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.C.  Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  Essentially his claim is that his participation in the sports of football and boxing during service resulted in injuries to his ears that caused him to experience hearing loss later in life. 

III.C.1.  Hearing Loss - Facts

During the December 2005 hearing, the Veteran testified that he did not receive a hearing examination at separation from active service.  RO T. at 13.  When asked by his representative if there was any evidence that he had a current hearing loss or if there was something he was going to do to confirm whether he did have a current hearing loss, the Veteran referred to a graph of a hearing test from when he entered service, stated that perhaps he did have a hearing test when he was separated from service, and that there was a distinct difference between two sets of graphs, one when he entered service and one when he was separated from service.  Id. at 14.  

When his representative stated that the evidence showed normal hearing, the Veteran testified with regard to engaging in the sports of boxing and football during service and that he believes that he has hearing loss from being hit in the head and ear.  Id.  He testified that he used to have ringing in his ears.  Id.  

He testified that he had no evidence of a current hearing loss.  Id.  When asked if he was going to have a hearing test, the Veteran testified as follows:

Yeah, I would like to have a hearing test just to see because my hearing has when, you know, as a young man in the service, I had bad hearing, and asking people to repeat themselves and hard having to listen to TV and having to listen real had and the cell phones, you have to use the speaker phone.  Over the years, asking people.  

Id. at 14-15.

When asked by his representative if he had any hearing examinations or complaints about tinnitus or anything within the previous two years he first answered in the affirmative, identifying the VA hospital.  Id. at 15.  When asked if he had a hearing test, he stated that he did not but that he went to someone who specializes in hearing loss differences and they cleaned his ears out.  Id.  He testified that after this treatment, the hearing in one ear got better and that he rarely used his left ear.  Id.  When asked about ringing in his ears, he testified that he initially experienced this after receiving a blow to the head while boxing, that the ringing continued for a while, that he does not have ringing in his ears now but that his left ear felt like he was in a hallway.  Id. at 16.  

During the Board hearing, the Veteran testified that his hearing loss was related to being exposed to gunfire without hearing protection during service.  He further testified that his alleged hearing loss was associated contact while playing football during service.  He explained that his hearing loss was not all of the sudden but that "certain things happen as you get older in terms of your condition."  Id. at 18.  He also testified to the effect that he intended to set up an appointment with VA to have his hearing checked.  Id. at 17.  

Service treatment records are absent for any complaints, symptoms, or treatment of hearing loss.  The November 1970 report of medical examination documents normal clinical evaluation of his ears and includes audiometric puretone threshold testing of his hearing.  Also of record are the results of puretone threshold testing of his hearing documented in a December 1967 examination report conducted for the purpose of acceptance into active service.  There is one graph, or audiogram, stamped as from the entrance examination.  The threshold values recorded on the entrance and separation examination reports are different; the latter values are higher at some frequencies.  

In an April 2004 statement that Veteran asserted that this puretone threshold test at separation from service was different than at entry into service and he believes that he has hearing loss due to blows received while playing football during service.  



III.C.2.  Hearing Loss - Analysis

The Board finds that none of the three elements of service connection claim are not met with regard to a hearing loss disability.  

As to the current disability element, the Board finds that the Veteran is not credible in this regard and no evidence of record shows that he has a current hearing loss disability.  Although there are numerous VA treatment records associated with the claims file, and those records cover a wide variety of symptoms, the Veteran has never mentioned, in a clinical setting, hearing loss or difficulty hearing.  His statement that he has hearing loss now is inconsistent with his reports of a wide variety of symptoms but no report of hearing difficulty.  He testified that he would make an appointment with VA in this regard.  VA treatment records do not show that he made any such appointment.  If he had hearing loss it follows that he would have made appointments because he seeks VA treatment for other conditions.  

It is not the absence of corroborating medical evidence that the Board finds to solely render the Veteran's statements not credible.  Rather, it is his actions in reporting for numerous other symptoms but not symptoms involving his hearing that the Board finds to be a factor in determining that he is not credible as to whether he has a current hearing loss disability.  

Another factor in finding him not credible in this regard is his report during the December 2005 hearing that after his ears were cleaned he no longer had hearing loss in one ear and that the other ear felt as if he were in a hallway.  This is not a description of chronic hearing loss.  It is consistent with the notation in the June 2004 examination report that his ears could not be fully visualized due to cerumen impaction.  This tends to show that he is not credible in that it appears that his understanding of hearing loss is not an understanding of a chronic condition but rather of variations in hearing acuity due to any cause, such as cerumen buildup.  




The Board finds the documented post-service medical history more probative than the Veteran's statements regarding a current hearing loss disability.  The VA treatment records appear complete and it is reasonable to expect that if the Veteran had hearing loss he would have reported it and it would be documented in his post service treatment records because he reported numerous other symptoms and those reports are documented in his post-service treatment records.  

The Board also finds that the in-service element is not met.  He reported for treatment for leg muscle pain and a twisted ankle from playing football during service.  There is no report of hearing problems during service.  His testimony that as a young man he had difficulty hearing must be taken in the context of that entire testimony.  He referred to difficulty hearing and that he had a hard time hearing a cell phone, a device that did not exist during his period of active service.  His testimony may include a statement about hearing loss during service but taken as a whole it does not meaningfully refer to the presence of hearing loss during service.  This is particularly the case given his testimony with regard to hearing loss that "certain things happen as you get older in terms of your condition."  

At separation from active service his hearing was tested without any statement that he had hearing loss and he had a normal clinical evaluation of his ears.  He points to exposure to unprotected noise on a firing range in one statement, but the Board finds his testimony concentrated primarily on his involvement in sports as evidence;  he had no recollection of unprotected exposure to noise on a firing range.  It is clear that the Veteran is a poor historian; a finding that is supported by his own testimony that he could not recall if he had a hearing test at separation from service.  For these reasons the Board affords his speculation regarding injury from noise on a range of from sports participation only the most minimal of probative weight.  

Having found that the first two elements of service connection are not met as to this issue, a practical discussion of the nexus element is of little importance.  Nevertheless, as a matter of completeness the Board provides a short discussion.  The Veteran's nexus statements focus almost entirely on a theory that blows to the head while playing football and boxing caused hearing loss.  His statements are best understood as some temporary ringing in the ears experienced during service and hearing difficulty later in life.  Those statements are afforded little weight as to experiencing hearing loss continuously since service.  

His nexus statements are also best understood as speculation that any current hearing difficulty must be due to blows to the head during service.  The Veteran has not provided any evidence that he is an expert in determining the cause of a hearing difficulty manifesting many years after service.  Whether blows to the head cause hearing loss many years later is not knowledge that can be obtained from observation with one's own senses and is not within the realm of knowledge of a layperson.  His statements in this regard are not competent evidence.  

Also considered by the Board is the Veteran's assertion that a difference in the puretone audiometric findings at entrance into service and at separation from service is evidence of a hearing loss in service.  The Veterans Court has held that audiometric test results at separation from active service that show that a veteran did not have a hearing loss disability, as defined at 38 C.F.R. § 3.385, at the time of separation, do not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Rather, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  

Although the Veteran is not precluded from showing that some later hearing loss disability was caused by service, the mere difference in audiometric test results at the time of entrance into service when compared to at the time of separation from service is not evidence of incurrence of hearing loss during service.  Here, the Veteran's testimony taken together with the evidence during and since service tends to show that he did not have hearing loss during service.  The mere difference in recorded values at entrance into service and separation from service is not evidence of an injury to or disease of the hearing anatomy of his ears during service.  


There is no evidence of hearing loss manifesting to a compensable degree within one year of separation from active service.  Therefore, the presumptive provisions for service connection for chronic diseases first manifesting after service are not for application.  

The Board finds the documented medical history more probative than the Veteran's statements.  Therefore, the preponderance of evidence is against his claim of entitlement to service connection for hearing loss and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.D.  Gastrointestinal Disorder  

The Veteran contends that service connection is warranted for disabilities of his lower and upper gastrointestinal tract, to include polyps and gastroesophageal reflux.  He bases his claim on his recollection of indigestion and some regurgitation with belching during service, and that he consumed a large amount of dairy products during the time when he participated in the sports of football and boxing without knowledge of his intolerance for dairy products, and that he thinks he had gastrointestinal problems at that time.  


III.D.1.  Gastrointestinal Disorder - Facts

During the December 2005 hearing, the Veteran's representative noted that the service treatment records showed that the Veteran was seen for gastrointestinal problems during service which medical personnel stated resolved in a couple of days and noted that gastrointestinal problems were not shown on his examination at separation from active service, and asked the Veteran if he had a current gastrointestinal problem.  RO T. at 17.  The Veteran disagreed with any statement that his gastrointestinal problems resolved within a few days during service, stating that he had not said that it had resolved.  Id.  He testified that he remembers that he could not drink milk and he thinks he started having gastrointestinal problems during his engagement in the sports of boxing and football because he drank a lot of milk for the carbohydrates at that time and did not know that he was not able to drink milk.  Id.  When asked about his symptoms during service and at present the Veteran testified that the symptoms were pain in the stomach, a little bit of heartburn, and vomiting and that as a result he ended up with gastric polyps.  Id.  His representative then referred to the gastric polyps as being found on active duty.  Id.  The Veteran testified that he was treated for stomach problem during service and again referred to intolerance for milk and that he sought treatment and was found to have an elevated temperature.  Id. at 17-18. 

He testified that polyps were found in his upper and lower gastrointestinal tract.  Id. at 18.  He testified that following separation from active service he did not seek treatment but rather obtained over the counter antacids and that he believed that VA had prescribed Zantac between five and ten years prior to the hearing.  Id.  He testified that he has had gastrointestinal symptoms since active duty.  Id. at 20.  

During the hearing before the undersigned and in response to a question as to his claim of entitlement to service connection for a gastrointestinal disorder, the Veteran testified that he had polyps removed by VA.  Board T. at 19.  He also testified that he has indigestion and some regurgitation.  Id.  He testified that these symptoms began during service.  Id. at 20.  He testified that during service he would belch, he would get some regurgitation of food, and that he was treated with antacid.  Id. at 21.  The Veteran testified that he may have reflux but that he had not seen a physician about the condition.  Id. at 22.  

Service treatment records document that the Veteran sought treatment for abdominal distress in October 1970 and was diagnosed with gastroenteritis that was resolving.  Later that month he was seen for recurrent cough and the impression was questionable peptic esophagitis.  The November 1970 report of medical examination includes a normal clinical evaluation of his abdomen and viscera.  

VA treatment records document that the Veteran sought treatment for abdominal pain in August 1994, complaining that he had mid-abdominal pain of one and one-half years duration.  A note from May 1995 documents that the Veteran had an endoscope done a private provider that month that showed gastric polyps and esophageal varicies and was prescribed Prilosec.  

VA provided a relevant examination in June 2004.  The examiner provided an accurate history including that the Veteran had hematemesis in 1995 and a stomach polyp was found at that time.  A repeat esophagogastroduodenoscopy (EGD) was conducted in 1999 with no evidence of peptic ulcer disease or chronic gastritis.  The examiner indicated that he had a history of lactose intolerance and difficulty with spicy foods.  In a diagnosis section, the examiner stated that his gastritis had resolved and that his stomach polyps were not related to his service, to include his gastritis, that he also referred to as 'stomach flu' that he had during service.  

VA treatment records document a diagnosis of gastroesophageal reflux disease in April 2005.  A December 2010 note documents that a colonoscopy showed diminutive colon polyps and ascending colon lipoma.  


III.D.2.  Gastrointestinal Disorder - Analysis

The most probative evidence of record shows that the Veteran had one instance of gastritis during service, it resolved, and that his current gastrointestinal symptoms and polyps are not related to his active service.  

The service treatment records and the record of his actions since service, including his reports for treatment for the 1990s, are evidence against his claim.  During service he had one instance of gastritis.  The most probative evidence, the report of medical examination at separation from service, his reports for treatment in 1994-95, and the medical opinion from 2004, show that his in-service gastritis resolved and he had no symptoms for some twenty years following service.  This evidence is more probative than the Veteran's assertion that his symptoms did not resolve because this evidence was based on treatment at the time of the symptoms and interpretation by a medical professional as opposed to the Veteran's assertion of no resolution made in the course of seeking VA compensation benefits.  

There is no mention of dairy product intolerance during service; the first mention is many years later and by history.  He was also seen for a cough in October 1970 and although the note has a question mark next to questionable peptic esophagitis the report of medical examination the following month is normal with no mention of esophagitis or gastritis.  Shortly after separation from service the Veteran sought VA disability compensation benefits but not for a gastrointestinal disorder.  As he was clearly aware of the potential availability of disability compensation benefits and filed a claim for such benefits for other conditions, it follows that he would have claimed benefits for other conditions if he had them.  The evidence contemporaneous to service and in the following several years is against a finding that he had a chronic gastrointestinal disorder during service.  

The evidence is also against a finding that he had a chronic gastrointestinal disorder between the time he was discharged from service and approximately 1992.  In 1994 he did not report symptoms present since service or even for many years.  Rather, he reported symptoms of one and one-half years duration.  This is evidence against a finding that he had any chronic gastrointestinal symptoms within the first two decades after discharge from service.  It is evidence against his claim because it tends to show that he has no basis for relating his current symptoms to service.  If he indeed had food intolerance resulting in reflux or gastritis or any other gastrointestinal symptoms with onset during service, it does not follow that he would only report that he had pain for one and one half years in 1994.  

Of note, "gastritis" is defined as inflammation of the stomach.  Dorland's Illustrated Medical Dictionary 757 (30th ed.2003).  "Gastroenteritis" is defined as an acute inflammation of the lining of the stomach and intestines, characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness, which has various causes, including food poisoning due to infection from such organisms as . . . ;consumption of irritating food or drink; or psychological factors such as anger, stress, and fear.  Dorland's Illustrated Medical Dictionary 758 (30th ed.2003).  Given these definitions, the examiner's reference to gastritis in service, which the examiner also referred to as stomach flu, as opposed to gastroenteritis, which was what was stated in the service treatment records, is of no practical consequence and does not lessen the value of the examination. 

The most reasonable understanding of the evidence is that the Veteran had one instance of abdominal distress during service, characterized as gastroenteritis, and then reflux and polyps many years later with no connection to service.  The preponderance of evidence is against a finding that any current gastrointestinal symptoms or condition, to include polyps, had onset during his active service or was cause by his active service.  

The Board has considered the Veteran's nexus opinion that intolerance to dairy products coupled with consumption of large amounts of such products during his period of service caused his later gastrointestinal problems.  Whether he had an intolerance to dairy products at that time has not been shown and, if he did, whether consuming dairy products with such intolerance causes gastrointestinal conditions years later is not a simple question nor one that can be answered solely through observation by the five senses.  His nexus opinion in this regard is not competent evidence.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that any current gastrointestinal disorder had onset during or was caused by his active service.  Therefore his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.E.  Sinus Disorder 

The Veteran contends that service connection is warranted for chronic sinusitis and nasal polyps.  He asserts that he was treated for symptoms of sinusitis during service and that his symptoms have become progressively worse since service.  


III.E.1.  Sinus Disorder - Facts

During the December 2005 hearing, the Veteran testified that he took over the counter sinus medication for many years and was eventually diagnosed with polyps of the left nostril.  RO T. at 28.  He testified that sinus problems developed during active service and that he continued to have those problems until the present.  Id. at 29.  He testified that the symptoms he was treated for during service have gotten worse in that the symptoms now involve his eyes.  Id. at 30.  His representative asked the Veteran if his nasal polyp had been present since active duty and the Veteran stated that he guessed so.  Id. at 32.  

During the hearing before the undersigned, the Veteran testified that he has problems breathing and sinus congestion and that this has been going on since his military service.  Board T. at 24.  The Veteran testified that he often has to breathe through his mouth and that he thinks a physician told him it was allergy or allergy with sinus problems.  Id. at 25.  He also testified that during the fall of the year his eyes swell up.  Id.  The Veteran testified that he was treated for sinus problems during service and had polyps removed at VA in approximately 2000.  Id. at 25-26.  He testified that his sinus problems have been going on for a long time.  Id. at 26  

Service treatment records document that he sought treatment for a sore throat in September 1968.  Medical personnel stated that his tonsils were fleshy and he had pus on the back of the pharynx.  He sought treatment the following month for a persistent cough and was prescribed tetracycline.  He reported a cough in July 1969 and was prescribed Actifed, Robitussin, and Cough Calmers DM.  In October 1969 he requested to see a physician for "Sinus" and that he had "no improvement [with] meds"  He was prescribed Actifed   In December 1970 he sought treatment for a chest and throat cold and was diagnosed with an early upper respiratory infection.  The November 1970 report of medical examination includes a normal clinical evaluation of his sinuses and nose.  

In March 1995 he sought VA treatment for upper respiratory symptoms.  The impression was viral upper respiratory infection.  There are VA treatment records for the period from 1994 to 2000 without notation of any other reports of upper respiratory symptoms.  

The Veteran filed claims of entitlement to service connection for other conditions, including hearing loss and feet and ankle conditions between 1973 and 2000.  He first filed a claim of entitlement to service connection for a sinus disability in March 2001.  

VA provided a relevant examination in June 2004.  Diagnosis was minimal chronic sinusitis that was not directly caused by his military service and for which he had not had treatment for many years.  As to nasal polyps, the examiner stated that there was no evidence of nasal polyps in the time period from 1970 until the date of the examination.  VA treatment records document a diagnosis of seasonal allergic sinusitis in April 2005.  


III.E.2.  Sinus Disorder - Analysis

The preponderance of evidence is against a finding that the Veteran had any sinus disorder, to include nasal polyps, during service and is against a finding that any current sinus disorder was caused by his active service.  

Although the Veteran asserts that he has sinus symptoms during service, the contemporaneous service treatment records show that he had a few instances of a cough and an upper respiratory infection.  The only time his sinuses are mentioned in the service treatment notes is when he asks to see a physician for "Sinuses."  The Board takes notice that the term "sinuses" in commonly used by laypersons to refer to upper respiratory symptoms.  The Veteran's use of the word in requesting medical treatment is not evidence that he had sinusitis or any chronic sinus condition.  The report of medical examination at separation from service is evidence against a finding that he had any sinus disorder or nasal polyps at that time.  

The examiner's opinion is adequate and probative as to whether any current sinus disorder, to include nasal polyps, had onset or was caused by his active service.  Although it is continuous symptoms which may provide a link between a condition in service and a present condition, the examiner's statement must be read in the context of all of the evidence of record.  When the Veteran did seek treatment in 1995 he was found to have a viral upper respiratory condition, not chronic sinusitis.  If he did have chronic sinusitis at that time, it follows that he would have mentioned symptoms of longstanding duration or the medical personnel who treated him would have made some comment other than simply finding that he had a viral infection.  

The Veteran's statements that he had symptoms since service are not credible.  Beginning almost thirty years prior to when he filed his claim of entitlement to service connection for a sinus disability, the Veteran filed claims of entitlement to service connection for other conditions.  When he did seek treatment for upper respiratory symptoms after service there is no mention of long standing symptoms or finding of sinusitis, either acute or chronic.  These facts are inconsistent with his statement of symptoms present since service.  

The preponderance of evidence is against a finding that he had a sinus disorder, to include polyps, during service and against a finding that his current sinusitis and polyps are related to his active service.  Therefore his appeal must be denied as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.F.  Arthritis

The Veteran contends that service connection is warranted for arthritis of multiple joints of his lower extremities and of his elbow.  He asserts that his in-service report of leg muscle pain after playing football was a report that encompasses arthritis of all of his joints of the lower extremities, that his right ankle injury during service progressed to his current arthritis, and that his report of a right forearm injury during service supports a grant of service connection for a right elbow disability.  


III.F.1  Arthritis - Facts

During the December 2005 hearing, the Veteran testified that he injured his ankle during service and it never resolved.  RO T. at 36.  In response to his representative pointing out that his current right ankle arthritis had been attributed to his obesity, the Veteran testified that he was in good shape during service, he twisted his ankle playing football and that had not changed, and that maybe his weight had added to his right ankle condition.  Id. at 36.  He testified that his ankle is weak, and that he has had problems with his ankle since service, including swelling, pain, instability, reduced mobility, and that he tries to now walk.  Id. at 37.  He testified to the effect that he thinks his ankle is swollen every day.  Id. at 38.  He also testified that no x-rays were taken during service so he does not know if the ankle was fractured during service.  Id. at 40.  

When asked about his claim that service connection is warranted for leg problems, the Veteran testified when he was hurt during service it was both legs, from his ankles up to the hips and that he remembers getting hit playing football.  Id.  He testified that he would never forget it, that he started getting severe leg pain when he was hit numerous times during football practice.  Id. at 41.  He testified that he reported the condition to the medic during service and that he now has leg pain.  Id.  He testified that he has been diagnosed with arthritis.  Id. at 42.  He testified that he has excruciating pain of his shin and that medical personnel wanted to give him morphine since active duty and that he has pain all the way up to his hip.  Id. at 43.  He also testified that physicians had told him that his arthritis had passed the normal progression.  Id.  

Although he was asked several times if a physician had related his arthritis or leg symptoms to service, the Veteran did not provide a direct answer, instead he injected his opinion that the extent of his symptoms was due to playing football during service.  Id.  

The Veteran testified that his complaint during service was that his whole leg hurt and as such, that included his hips.  Id. at 48.  He testified that the symptoms involving his hips became progressively worse since service.  Id. at 49.  With regard to his complaints involving his low back, the Veteran testified that it was his belief that low back symptoms were secondary to his hip and leg problems.  Id. at 50.  He testified that he had daily excruciating pain of his low back.  Id. at 51.  

After the Veteran's representative noted that the Veteran reported for treatment in 1998 with complaints of low back pain after heavy lifting that had been ongoing for about four years, the Veteran stated that he may have come to VA for treatment for his low back but that was secondary to leg problems and that he had not done any heavy lifting.  Id. at 52.  He testified that he came to VA one time for a back problem but that he never had a back injury.  Id.  

When asked by his representative if he had a knee problem, the Veteran testified that he had not a knee problem but rather a problem with all of his joints of his leg.  Id. at 55.  He testified that he had been diagnosed with arthritis of the knee by VA in the previous two years months.  Id. at 53.  When asked if he had been treated for his knee in the last two years, the Veteran stated that he had been treated for the leg.  Id.  He testified that he has swelling of the knee and noise going on in the knee.  Id.  

When asked about his right elbow, the Veteran acknowledged that he had pulled a muscle in his forearm playing football, that a spur of the elbow has been found, and that he believes the spur has been there since service because the pain has progressively worsened.  Id. at 44.  He testified that he could not put his elbow on a pillow after service because of pain and that his elbow swells up.  Id.  He testified that one physician told him he had tingling in his fingers due to carpal tunnel syndrome and another physician told him that it was arthritis.  Id. at 45.  He testified that the only time he ever hurt his elbow was playing football during service.  Id.  

During the hearing before the undersigned, the Veteran testified that he has been told that he has arthritis.  Board T. at 31.  He testified as to his belief that this is due to playing football during military service as part of an organized military team.  Id. at 32.  He also testified that his service treatment records contained evidence of treatment for football injuries.  Id. at 33. 

Service treatment records from July and August 1969 document the Veteran's report of an injury of his right ankle from playing football, that he injured his right forearm and jammed his fingers playing football, and that leg muscles were sore from playing football.  The November 1970 report of medical examination includes that he had a normal clinical evaluation of all extremities and his spine.  He indicated on that report that he was in good health.  

VA treatment records from 1994 to 1998 include no reports of joint symptoms.  July 1998 VA treatment records document that the Veteran sought treatment for low back and hip pain that had recently worsened following heavy lifting.  This note documents his report that he had low back ache off and on for four years.  The diagnostic impression was probably arthritis of the left hip and lumbosacral spine.  

In a December 2003 statement, "C.A." reported that he played football on the same team as the Veteran during service and that he observed the Veteran suffer injuries of his hip, elbow and fingers

In July 2004 VA provided an examination of the Veteran's joints.  The report documents his reported history of pain in his feet, ankles, and left thigh and leg following separation from service and that he had right ankle and left leg pain every day as of 1975.  Following examination, including x-rays studies, the examiner made findings of minor right ankle joint degenerative arthritis, which the examiner stated were normal findings given his obesity and age.  The examiner indicated that this was not due to his active service.  He also found severe arthritis of the left hip but that his had no connection to his ankle or knee problems and on this basis he opined that it was not connected to his active service.  The examiner ultimately concluded that the only conditions found on examination that were related to his active service were arthritis of his right thumb.  There was no finding of any disorder of either knee.  

VA treatment records include that the Veteran was treated for chronic low back pain in January 2005, reporting that he had pain for 30 years.  January 2005 notes also include a statement from a rheumatology physician that he had arthritis secondary to football injuries during service.  August 2005 x-rays showed arthritis of both hips and a suggestion of sacroilititis.  

May 2007 VA treatment notes document that the Veteran attempted to pressure the clinician to make a statement that his ankle pain was related to an injury playing football in the military.  Those notes indicated that he has chronic right ankle pain, foot pain, and low back pain and that he had arthritis of the right ankle as shown on x-rays.  September 2012 VA treatment notes document that the Veteran was scheduled for right hip replacement surgery with a private physician that month and had his left hip replaced in 2009.  An October 2012 outpatient telephone note documents the Veteran's report that he had a total right hip replacement the previous month.  

Recent VA treatment notes, from 2012, include a past medical history of chronic low back pain, chronic arthritis, and obesity.  


III.F.2.  Arthritis - Analysis

The preponderance of evidence is against a finding that the Veteran had injury of any joint during his active service other than his right ankle and fingers.  As to the other joints of his lower extremity, the most probative evidence shows that he had sore muscles of his legs for a short time period, not an injury of his knees, left ankle, hips, or lower back, or right elbow.  

The Board finds that the Veteran's statements of other injuries of his joints are not credible.  If, as he now alleges, he had other injuries, it does not follow that he would have reported sore leg muscles, a forearm injury, and jammed fingers and that medical personnel would have diagnosed only a sprained right ankle.  Rather, it follows that he would have reported symptoms of his hips, lower back, knees, left ankle, and right elbow (as opposed to right forearm) if he had symptoms involving those joints.  It also does not follow that he would have indicated at the time of separation from active service that he was in good health and it does not follow that the examiner would have found normal clinical evaluations of all extremities and his spine.  

The Board finds as fact that the only joint injury of his lower extremities suffered during service was of his right ankle and that injury was a sprain and that he injured his forearm, not his elbow.  The Board finds the service treatment records documentation that he reported leg muscles sore from playing football, and prescription of wintergreen liniment, to be more probative than his testimony and written statements that he injured his joints from his feet to his lower back playing football.  This is because the service treatment records were created contemporaneous to his service, included his reports at that time, and were created by medical personnel who treated him at that time, while his later statements are an interpretation of those records made in the context of seeking monetary benefits.  Similarly, if he reported an elbow injury it follows that an elbow injury would have been noted, not a forearm injury.  The Board can discern no reason for providing inaccurate information during service.  Nonetheless, the Board cannot ignore the Veteran's self interest in obtaining benefits in conjunction with various factual inconsistencies described above.  In point of fact, the Veteran made his later statements in the pursuit of monetary benefits many years after service; thus the statements are subject to the effects of the intervening years on memory, which are reasons for providing inaccurate information.  

The Board affords C.A.'s statement only the most minimal probative weight.  C.A.'s report comes thirty years after service and necessarily follows his more recent conversation with the Veteran because otherwise there would be no reason to provide the report.  It is therefore prone to the similar effects of memory over time and subject to contamination by conversation with the Veteran.  Again, if the Veteran had in-service injuries of his hip or any fingers for which service connection has not already been established, it follows that he would have reported such injuries when he reported his ankle injury and his sore leg muscles.  

The Veteran filed a claim of entitlement to VA benefits for a right ankle condition in 1973.  However, at that time he did not a claim of entitlement to VA benefits for disabilities of his hips, back, or knees.  This tends to show that he had no reason to believe, i.e., not symptoms or history of injury, that he had any condition of any of those joints.  If he did, it is reasonable to expect that he would have sought benefits as he did for his ankle.  

The Veteran's testimony is reasonably understood by the Board to be that current disabilities of his hips and back are due to his leg pain during service.  This is a statement of a nexus between sore muscles during service and hip and back arthritis manifesting many years after service.  His statements are also essentially that contact sports during service caused later manifesting arthritis.  His statements are not based on observation by the senses as observation by the senses could not reveal such relationships.  Whether sore muscles or playing football in general cause arthritis many years later is not a simple determination and not one within the realm of knowledge of a layperson.  His statements in this regard are therefore not competent evidence.  

The Board affords only the most minimal of weight to the VA rheumatology physician's statement that the Veteran had arthritis secondary to football injuries during service.  The rheumatologist did not have any history of football injuries upon which to base that statement other than what the Veteran may have told him.  As the Veteran had no such injuries during service, other than of the fingers, right ankle, and forearm, the rheumatologist's conclusion was not based on sufficient facts and data.  Hence his statement is of little value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008).  

The most probative evidence as to whether he has any disability of his joints, for which service connection has not already been established, is the July 2007 medical opinion and the in-service and post service treatment records.  The examiner adequately explained the opinion and read as a whole the opinion is consistent with the findings in the examination report and his post service and in-service treatment records.  As to the right ankle arthritis, the examiner's opinion is the most probative evidence of record as to whether it is related to his in-service ankle injury.  

The Board thus concludes that the preponderance of evidence is findings that he injured any joint, for which service connection has not been established, other than his right ankle during service and against findings of any current arthritis of such joints as caused by his active service.  The presumptive provisions for establishing service connection for chronic diseases are not for application because there is no evidence of manifestation of arthritis within one year of separation from active service.  Therefore his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service- connection was established for pseudofolliculitis barbae and right thumb arthritis.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the case may be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  Such referral is warranted where the schedular criteria does not contemplate the symptoms or level of disability experienced by the claimant and there are additional factors present, such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


IV.A.  Right Thumb Arthritis

Service connection for right thumb arthritis was established in the February 2005 rating decision on appeal and a noncompensable disability rating was assigned effective the date of his claim, December 6, 2001.  In a December 2006 rating decision, the RO changed that rating to 10 percent, effective December 6, 2001.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The rating schedule provides for disability ratings based on limitation of motion of the thumb and ankylosis of the thumb.  "Ankylosis" is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (32d ed.2012).  Disability ratings for the thumb differ depending on whether the thumb is of the major (dominant) or minor hand.  38 C.F.R. 4.69, 4.71a (2013).  A report of medical history completed at entrance into active service documents that that Veteran is right handed, so his right thumb arthritis is of the major hand.


The following applies to evaluation of ankylosis of the thumb:  

(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.   

(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  

(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  

(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  

38 C.F.R. 4.69, 4.71a (2013).  

A 20 percent disability rating is assigned for unfavorable ankylosis of the major thumb and a 10 percent rating is assigned for favorable ankylosis of the major thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5244 (2013).  If there is unfavorable ankylosis of the thumb and any other digit of the same major hand a 40 percent rating is assigned for unfavorable ankylosis of multiple digits.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2013)  If there is favorable ankylosis of the thumb and any other digit of the same major hand a 30 percent rating is assigned for favorable ankylosis of multiple digits.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2013).  

For limitation of motion of the thumb with a gap of two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).  For limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent rating is assigned.  Id.  

Assigning multiple disability ratings for the same manifestation of a disability, a practice of rating disabilities referred to a pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  Separate disability ratings are appropriate where none of the symptomatology for a veteran's condition is overlapping or duplicative.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As to the Veteran's right thumb arthritis, assigning separate ratings based on ankylosis and limitation of motion would be pyramiding because ankylosis of a joint is complete limitation of motion of the joint.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2013), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59 (2013), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

During the December 2005 hearing, the Veteran testified that he has weakness of his right thumb and guards it against reinjury.  RO T. at 5.  He testified that it affects his penmanship and ability to button his shirt.  Id. at 7.  During the hearing before the undersigned, the Veteran testified that he believes that his thumb disability was not rated correctly and explained that he is unable to shake hands with people and if he shakes hands his pain is at level nine on an increasing scale of one to ten.  Board T. at 12.  He testified that he has problems taking tops of jars and opening things.  Id.  He also testified that he suffers from weakness and swelling and that it causes him problems when using a keyboard and writing, that he has chronic pain, and that if affects his toilet habits.  Id.  He testified that he has constant pain of the thumb of level nine, but that the pain is not present at all times.  Id. at 13.  He also testified that the pain radiates to his wrist, that he has a growth on his thumb, and that he cannot bend his thumb to the palm of his hand.  Id. at 14.  He testified that he guards thumb and that he takes anti-inflammatory medication.  Id. at 15.  

In June 2004, VA provided a relevant examination of his right thumb.  The examiner stated that he has severe pain when someone grabs the thumb and when he is not using the thumb in working at the computer the pain was minimal.  

He underwent another VA examination in August 2007.  The Veteran reported that since the previous examination he had increased weakness of the thumb.  Physical examination revealed that he was able to approximate the tip of his thumb to the tips of the other fingers and the pad of the thumb to the pads of the other fingers.  Grip strength was fair to good.  There was diminished sensory perception of the second that third right fingers and to a lesser extent, the right thumb.  The examiner also documented that the Veteran had been found to have carpal tunnel syndrome a year earlier.  The examiner stated that the Veteran had some difficulty buttoning his buttons with his right hand, including this thumb.  In a diagnosis section, the examiner stated that the Veteran had weakness of the right thumb that was related to his service-connected disability but that his carpal tunnel syndrome on the right was unrelated.  

In September 2011 the Veteran again underwent examination of his right thumb.  The examiner noted the Veteran's report that during flare-ups he had increased pain when removing lids from jars or shaking hands.  Examination revealed limitation of or painful motion of the right thumb and that there was no gap between the thumb pad and the fingers as far as the ability to oppose the thumb.  The examiner found that the Veteran had pain at a gap of less than one inch.  The examiner stated that after repetitive motion there was additional limitation of motion of the right thumb but there was no gap between the thumb pad and the fingers post-repetitive motion testing.  The examiner indicated that the Veteran had functional impairment or functional loss of the right thumb and additional limitation of range of motion of the right thumb following repetitive use testing.  As to a list of numerous functional loss types, the examiner indicated that he had less movement that normal, weakened movement and pain on movement.  The examiner indicated that there was tenderness or pain on palpitation and that hand grip strength was four out of five for the right hand and five out of five for the left hand.  

The examiner indicated that the Veteran had ankylosis of the right thumb carpometacarpal joint in rotation or angulation but that the ankylosis did not result in limitation of motion of other digits or interference with the overall function of the hand.  She indicated that he does use assistive devices in the form of a brace.  X-rays showed arthritis of the right thumb.  The examiner indicated that his right thumb disability impacted his ability to work in that it caused difficulty and pain with gripping with the right hand.  In a November 2011 addendum, the examiner indicated that the ankylosis of the right thumb was favorable, explaining that the position of the thumb is in a functional position and not functionally limiting.  

Service connection has also been established for arthritis of the Veteran's right ring finger.  By omission of an "X" in an appropriate selection option in the examination report, the examiner indicated that he does not have ankylosis of that finger.  

Also of record is a completed Disability Benefits Questionnaire from August 2012 documenting findings no different than those found in the November 2011 examination report.  

The preponderance of evidence thus shows that the Veteran's right thumb arthritis has never resulted in unfavorable ankylosis of any joint but has resulted in favorable ankylosis.  The preponderance of evidence also shows that he does not have ankylosis of another finger of his right hand.  Therefore his right thumb disability does not approximate the criteria for a rating for ankylosis of multiple digits of his right hand and does not approximate the criteria for a higher rating based on ankylosis of his right thumb during any period on appeal.  

The Board has not ignored the finding of pain on repetitive motion as to motion within one inch of meeting the right thumb and fingers when attempting to oppose the thumb to the fingers and has not ignored the findings of reduced grip strength of the right hand when compared to the left.  Nor has the Board ignored the Veteran's reports of pain and weakness.  However, his pain and reduced grip strength does not warrant a higher rating because there is no additional functional loss due to the pain and reduced grip strength.  The Veteran retained the functional capacity to oppose his right thumb to his fingers with no gap even after repeated testing.  In short, his pain and weakness do not result in functional loss warranting a higher schedular rating for any period on appeal.  

As explained above, the symptoms and level of disability due to his right thumb arthritis are contemplated by the schedular criteria and the evidence does not show that any factors such as or similar to repeated hospitalization or marked interference in employment are present in this case.  Therefore a remand for referral for extraschedular consideration is not warranted in this case.  

In summary, the preponderance of evidence is against a finding that the disability from the Veteran's arthritis of the right thumb approximates the criteria for rating higher than 10 percent or an additional rating for any period on appeal and against a finding that referral for extraschedular consideration is warranted.  Hence, the appeal with regard to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.B.  Pseudofolliculitis Barbae 

The criteria for disability ratings for skin disabilities are found 38 C.F.R. § 4.118.  Between December 6, 2001 to August 7, 2008, the criteria were revised once, effective August 30, 2002.  See 67 Fed. Reg. 49590, July 31, 2002.  The revision effective August 30, 2002 does not specify that it was to have a retroactive effect. Accordingly, the Board will consider the pre- August 30, 2002 criteria and the August 30, 2002 revised criteria and apply the criteria most favorable to the Veteran, although if an award were warranted under the August 30, 2002 revision the award could not be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The revised version directs the rater to rate dermatophytosis of the beard area as disfigurement of the head, face or neck, scars, or dermatitis, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 4.118.  Here, there is sufficient evidence of record, consisting of the Veteran's statements, photographs he submitted that are associated with the claims file, and the results of examinations, for the Board to conclude that the predominant disability indicates that rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis, is appropriate.  

Review of the rating schedule prior to the revision reveals that the symptoms of the Veteran's pseudofolliculitis barbae are most analogous to the criteria found at Diagnostic Code 7806 (for eczema) and therefore the Board rates his disability under those criteria for the period prior to the effective date of the revision.  See 38 C.F.R. § 4.20 (2001 & 2013).  

The unrevised criteria provided for a rating of 50 percent where the condition resulted in ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or was exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 30 percent rating was warranted for exudation or itching constant, extensive lesions, or marked disfigurement.  Id.  A 10 percent rating was warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  Id.  A noncompensable rating was assigned for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  Id.  

The revised criteria provides for 60 percent rating where the condition affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the a 12-month period.  Id.  A 10 percent rating is warranted where the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A noncompensable rating is assigned where the condition affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during a 12-month period.  Id.  

During the December 2005 hearing, the Veteran testified that he attempts to shave daily but his face becomes irritated and bleeds.  RO T. at 2.  He testified that he also has dark spots on his neck and legs where he has picked at his hair.  Id. at 3.  During the hearing before the undersigned, the Veteran testified that his pseudofolliculitis barbae had always affected an area greater than 20 percent; i.e. before 2008.  Board T. at 6-7.  He testified that his skin was no different in 2008 than it had been from 2001 to 2008.  Id. at 8.  





Of record are photographs of the Veteran's face submitted in August 2004.  Those photographs show what appears to be irritation of the entire area of his neck below the chin.  

In June 2006, the Board provided a relevant examination of the Veteran's skin.  The examiner noted the Veteran's report of constant pseudofolliculitis barbae since service and that he had not undergone any treatment for it.  Physical examination revealed evidence of pseudofolliculitis barbae under the Veteran's chin but no evidence of it in his nasal folds, around his moustache or mouth, or along the hairline.  The examiner estimated that the pseudofolliculitis barbae of his chin represented three percent of his total body surface.  The examiner did not provide any findings as to the extent of exposed areas affected by the pseudofolliculitis barbae.  

He underwent another VA examination of his skin in August 2007.  This documents what is shown in the VA treatment records, that he was prescribed treatment with a cream by VA.  He reported that he shaved every third day.  Physical examination revealed diffuse papules and hyperpigmentation of the beard area overlying the entire inferior mandibular and submandibular areas of the neck, the chin, cheeks, and mustache areas were relatively spared.  There were ho pustules.  The impression was that it involved 20 percent of the skin exposed areas and 2 to 3 percent of the total body area.  

He again underwent VA examination in September 2011.  The examiner noted the Veteran's report that he shaves every week or week and one half and that he develops shaving bumps that sometimes become pus filled.  He reported that after shaving the bumps sometimes bleed onto his shirt causing embarrassment and that there is associated itching.  The examiner indicated that his pseudo barb did not result in any disfigurement, neoplasms, or systemic manifestations.  The examiner indicated that he had not been treated with oral or topical medications in the past 12 months.  The examiner indicated that the condition affected less than the entire total body area and from 5 to 20 percent of exposed areas.  She described the condition as resulting in hyperpigmentation of the bearded area underling the entire inferior mandibular and submandibular area of the neck but that the chin, mustache areas, and cheeks were relatively spared.  She stated that there were no pustules.  She indicated that it did not impact on his ability to work.  

Given the Veteran's testimony that his pseudofolliculitis barbae is essentially unchanged from 2001 until the present, and that his symptoms vary, depending on the time of year, the Board resolves reasonable doubt in his favor and finds that his pseudofolliculitis barbae was of the same severity prior to the examination in 2008 as was found on examination in 2011.  With regard to the revised criteria, the Board finds that his pseudofolliculitis barbae affected the same percentage of exposed areas as it did when examined in 2011.  As to the period between December 6, 2001 and August 30, 2002, given his testimony that the condition has remain unchanged since he filed his claim in December 2001, the description of itching found in the September 2011 examination report, and the Veteran's testimony in general, leaves the Board with reasonable doubt as to whether his pseudofolliculitis barbae resulted in constant itching from December 6, 2001 to August 30, 2002.  Therefore the Board concludes that a 30 percent rating is warranted for the entire period from December 6, 2001 to August 7, 2008 and his appeal must be granted to this extent.  

The preponderance of evidence is against a finding that his pseudofolliculitis barbae has ever affected of the exposed areas approaching 40 percent or more or affected an area or areas approaching 40 percent of his entire body during the period from December 6, 2001 to August 7, 2008.  The most probative evidence shows that it affected approximately 20 percent of exposed areas and less than 20 percent of his entire body after August 2008 and his testimony is that his condition was no different during the period before August 2008.  Similarly, there is no evidence that he treated the condition with systemic therapy.  The preponderance of evidence, including his testimony and the photographs he submitted, shows that he has never had an exceptionally repugnant condition - bleeding after shaving and blood on his shirt, as he has described it, cannot reasonably be considered exceptional repugnance.  There is no evidence that he has ever had systemic or nervous manifestations of his pseudofolliculitis barbae or that it resulted in ulceration or extensive exfoliation or crusting.  Therefore the evidence shows that his pseudofolliculitis barbae did not approximate the schedular criteria for a disability rating higher than 30 percent for any part of the period from December 6, 2001 to August 7, 2008.  

Finally, his disability due to pseudofolliculitis barbae does not give rise to referral for extraschedular consideration.  There is no evidence that his symptoms or level of disability are outside of the schedular criteria as such criteria contemplate such symptoms as extensive lesions, whether specified, as in the unrevised criteria, or as the nature of the condition, as carried over to the revised criteria with specification of the same condition with reference to stated percentages of affected skin.  Moreover, there is no evidence that he has ever been hospitalized for the condition or has ever suffered marked interference with work, or that any similar factors are present in this case.  

For the reasons stated above the Board concludes that a rating higher than 30 percent is not warranted for any part of the period from December 6, 2001 to August 7, 2008.  Hence, to the extent of a rating higher than 30 percent during this period the appeal must be denied.  There is no reasonable doubt to be resolved as to this part of the decision.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for gynecomastia is dismissed.  

The appeal as to the issue of entitlement to service connection for residuals of a right eye injury is dismissed.  

The appeal as to the issue of entitlement to service connection for a heart disability, to include cardiomyopathy, manifested by chest pains, is dismissed.  




The appeal as to the issue of entitlement to a disability rating higher than 30 percent for pseudofolliculitis barbae for the period from August 7, 2008, forward, is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the feet is reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for a skin condition of the feet is denied.  

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for hearing loss is denied.  

New and material evidence having been received, the claim of entitlement to service connection for generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow is reopened, and to that extent only, the appeal is granted. 

Entitlement to service connection for generalized arthritis of multiple joints, including both hips, both legs, both knees, the lower back, the right ankle, and the right elbow, is denied. 

Entitlement to service connection for a sinus disorder, to include nasal polyps, is denied.  

Entitlement to service connection for disorders of the upper and lower gastrointestinal tract, manifested as chest pains, is denied.  



Entitlement to an initial disability rating higher than 10 percent for a right thumb disability is denied. 

An initial 30 percent disability rating is granted for pseudofolliculitis barbae for the period from December 6, 2001 to August 7, 2008, subject to the regulations governing monetary awards.  


REMAND

During the October 2013 hearing, the undersigned stated that the issue of entitlement to service connection for chronic tonsillitis was on appeal.  However, no testimony with regard to that issue was elicited.  As the Veteran had requested a Board hearing on that issue but testimony was not taken, a remand is necessary.  As no testimony on that issue was taken, there is no legal requirement that the undersigned conduct the hearing or take part in the adjudication of the appeal of entitlement to service connection for chronic tonsillitis.  The hearing as to that issue can be conducted by any Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before any Veterans Law Judge of the Board with regard to the issue of entitlement to service connection for chronic tonsillitis.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


